Case 1:20-cv-03789-AT Document11 Filed 10/15/20 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

RAYMOND GONZALEZ, on behalf of himself DOC #, —_____

and all others similarly situated, DATE FILED: _ 10/15/2020 __
Plaintiff,

-against- 20 Civ. 3789 (AT)

CREATIVE RECREATIONS, INC., ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

On July 9, 2020, this Court ordered Plaintiff to move for a default judgment by August 10,
2020. ECF No. 10. Plaintiff failed to do so. By November 10, 2020, Plaintiff shall move for a
default judgment in accordance with Attachment A of the Court’s Inidividual Practices in Civil
Cases.

SO ORDERED.

Dated: October 15, 2020
New York, New York

CQ-

ANALISA TORRES
United States District Judge

 
